Citation Nr: 0310001	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  94-34 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a temporary total rating based on 
hospitalization for the periods from May 15, 1992 to August 
12, 1992; from April 5, 1993 to July 3, 1993; and from 
January 1, 1994 to April 1, 1994.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from November 1967 to November 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision of July 
1995, which denied temporary total ratings based on 
hospitalization for the periods from May 15 1992 to August 
12, 1992; from April 5, 1993 to July 3, 1993; and from 
January 1, 1994 to April 1, 1994.  The case was previously 
remanded in December 1998, and again in January 2000.


FINDING OF FACT

The veteran's periods of residence in COPIN House did not 
constitute hospitalization.  


CONCLUSION OF LAW

The criteria for temporary total ratings based on 
hospitalization for the periods from May 15 1992 to August 
12, 1992; from April 5, 1993 to July 3, 1993; and from 
January 1, 1994 to April 1, 1994 have not been met.  
38 C.F.R. § 4.29 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran had active service from November 1967 to November 
1971.

VA records show the veteran's admission to the Buffalo VA 
Medical Center (VAMC) from May 13 to May 15, 1992, for 
evaluation for the inpatient PTSD program.  He was accepted 
for the PTSD program at a future date, and would be followed 
at the Bath VAMC until that time.  

On July 9, 1992, the RO received the veteran's initial claim 
for service connection for post-traumatic stress disorder 
(PTSD).   

According to a July 1992 statement from COPIN House, the 
veteran had been referred to COPIN House for admission on May 
15, 1992.  Due to the severity of his symptoms, he had been 
sent to a VAMC, where he was admitted for 3 days for 
evaluation.  Upon completion of the inpatient PTSD program at 
the VAMC, he was to return to COPIN House for further in-
residence treatment.

The veteran was hospitalized for 24 days in the Buffalo VAMC 
from July 21, 1992, to August 14, 1992 for treatment of PTSD.  
On the hospital summary, it was noted that he currently 
resided at COPIN House, where he had begun to seek treatment.  
After his discharge, he was to return to COPIN House, where 
he would be followed by the VA psychiatrist.  

A social survey was conducted by the VA in December 1992.  
The pertinent history provided by the veteran was that he had 
been laid off from his job in April 1992.  In August 1992, he 
had been hospitalized in a VA PTSD treatment program for 28 
days.  Following that, he had resided at COPIN House in a 
supervised setting for 3 months.  Currently, he was being 
seen on an outpatient basis, and was living in an apartment 
that he shared with several other veterans.  

A VA examination was conducted in February 1993.  At that 
time, he said he was living alone, and going to COPIN House 
for therapy.  

Service connection for PTSD was granted by a rating decision 
dated in July 1993, effective July 9, 1992.

In a November 1993 RO decision, the veteran was granted a 
temporary total rating based on hospitalization for the 
period from July 21, 1992 to September 1, 1992.

In December 1993, the veteran applied for a temporary total 
hospitalization rating based on services provided while a 
resident of COPIN House.  He said he was admitted under VA 
contract from May 15 to July 13, 1992; from July 14 to August 
12, 1992; from April 5 to June 3, 1993; and from June 4 to 
July 3, 1993.  

Attached to his claim were copies of four VA Forms 10-7078, 
Authorization and Invoice for Medical and Hospital Services.  
The forms contained authorization for the veteran at COPIN 
Foundation for the above dates.  The services authorized were 
halfway house services.  The only completed sections on the 
forms were the authorizations; the sections pertaining to the 
invoice, dates of service, services furnished, and 
administrative certification that services had been furnished 
were blank.  

In May 1994, the veteran applied for a temporary total rating 
while a resident at COPIN House from January 1, 1994, to 
April 1, 1994.  He submitted authorization forms covering 
that period, which, again, only showed the authorizations, 
without any verification of services provided.  

In September 1995, the veteran was admitted to a VAMC in San 
Diego, for treatment of PTSD.  He reported that he had 
entered COPIN House from May to November 1992 for PTSD 
residential care.  During this time, he had been hospitalized 
at the Buffalo VAMC from July to August 1992.  From April to 
September 1993, he had been in COPIN House, and again from 
December 1993 to April 1994.  

In January 1999, the RO incorporated internal documents dated 
in May 1992 and February 1993 into the claims file.  The May 
1992 letter was from the director of the Buffalo VAMC, 
written to the RO, to clarify the VAMC's contractual and 
professional relationship with COPIN House.  He wrote that 
the VAMC had contracted with COPIN House under the VA 
guidelines established for halfway houses.  When appropriate, 
a veteran would be referred to COPIN House when there was a 
dual problem of PTSD in addition to substance abuse.  The 
director observed that veterans in a halfway house program 
were followed by appropriate VAMC professional staff, who 
would assess whether the veteran's condition necessitated 
inpatient care.  He noted that it was the professional 
opinion of the psychiatry, psychology, and social work 
services that COPIN House was not similar to inpatient 
treatment in either intensity of treatment or staffing.  When 
inpatient services were required, the veteran would be 
admitted to VAMC Buffalo.  

In an advisory opinion dated in February 1993, the director 
of Compensation and Pension Service found that the level of 
care at COPIN House in Buffalo did not equate to 
"hospitalization" under Paragraph 29 of the rating 
schedule.  

Information received from COPIN House in February 2000 
includes a copy of the contract between VA and COPIN House, 
noted to be a basic agreement between a Residential Treatment 
Facility and VA.  The contract defined a Psychiatry 
Residential Treatment Center as a "free standing facility 
that provides domicile and health-related services, personal 
and/or protective care for psychiatric patients, including 
those with substance abuse disorder.  Such residents do not 
require hospital level care." (Emphasis added.)  Policies 
for authorizing emergency hospital admissions and non-
emergency hospitalizations were set forth in the contract.  

Also included in this packet of information was a letter from 
the VA to the COPIN Foundation dated in February 1998, 
informing COPIN Foundation that the VA was not renegotiating 
a new contract with that facility.  Among the reasons given 
was that a VA inpatient substance abuse program had been 
converted to a residential rehabilitation program, which, 
because it was not an inpatient unit, could arrange for 
longer stays.  In addition, the inpatient PTSD program had 
been converted to a residential rehabilitation format.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  All records essential to a 
determination of the case have been obtained, and a VA 
examination would serve no useful purpose, in determining 
whether the veteran was hospitalized during the periods at 
issue.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (also 
referred to as Paragraph 29 benefits).  

The veteran contends that his residence in COPIN House during 
the pertinent time periods constituted hospitalization, for 
purposes of authorizing a temporary total rating based on 
hospitalization (Paragraph 29 benefits).  The veteran notes 
that the treatment at COPIN House was directly under the 
auspices of the VA; he was referred by the VAMC; VA paid for 
his treatment; and his treatment at COPIN House was monitored 
and augmented by VA treatment.  He asserts that the VAMC's 
continued close participation in his treatment indicates that 
his treatment was part of an "approved hospital" treatment 
regimen.  He says that he had been evaluated and diagnosed 
with PTSD, and treated with group and individual therapy.  
The veteran relates that COPIN House was a private 
therapeutic residence exclusively for veterans suffering from 
PTSD and/or substance abuse providing comprehensive services 
including individual and group counseling.  He also notes 
that earlier the Buffalo VAMC entered into a contractual 
agreement with COPIN House whereby COPIN House agreed to 
provide "Community Based Residential Care, Treatment and 
Rehabilitative Services for Chronically Mentally Ill 
Veterans."  It is contended that, therefore, COPIN House was 
an approved hospital.  

The veteran also contends that the Office of General Counsel 
has specifically determined that treatment at facilities such 
as COPIN House is to be considered "hospital treatment" for 
purposes of increased disability benefits.  He referred to a 
General Counsel opinion, which, he states, held that VA has 
authority to establish residential treatment centers as long 
as they are used for treatment and rehabilitation of patients 
with psychiatric or substance abuse problems, and that such 
facilities would be considered part of the VA hospital care 
system and veterans placed therein would be considered 
"inpatients" and eligibility criteria applicable to 
hospital care would apply.  VAOPGCPREC 24-91 (March 11, 
1991).  He asserts COPIN House clearly constitutes a 
residential treatment center as contemplated by the opinion.  

The Board observes that there is no confirmation that the 
veteran was a resident in COPIN House during all of the time 
periods at issue, since none of the authorizations have 
invoices describing the services rendered, including the 
dates of service.  Simple authorization is not sufficient to 
establish that the veteran was in fact resident in the 
facility during that time.  For instance, authorizations 
cover the dates from May 15 to August 12, 1992, but the 
veteran was actually hospitalized in a VAMC from July 21, 
1992 to August 14, 1992, for treatment of PTSD.  Thus, he was 
not in COPIN House during that part of the time for which his 
residence was authorized.  (Moreover, he was already granted 
Paragraph 29 benefits based on the VAMC hospitalization for 
the dates from July 21, 1992 to September 1, 1992, so there 
is no further benefit available for that time period, based 
on Paragraph 29.  Additionally, the effective date of the 
grant of service connection for PTSD was July 9, 1992, and 
since entitlement to Paragraph 29 benefits is based on 
hospitalization for treatment of a service-connected 
disability, he may not be awarded Paragraph 29 benefits for 
any period prior to the effective date of the grant of 
service connection).  

The remaining periods of time have similarly not been 
confirmed.  However, because the Board finds that the 
veteran's residence in COPIN House does not constitute 
hospitalization, it is not necessary to verify dates of 
residence.  

The General Counsel opinion cited by the veteran addressed 
whether VA had the legal authority to establish 
residential treatment centers in facilities obtained either 
by lease or purchase, located outside the grounds of a 
VA hospital.  It was assumed in the opinion that the patients 
involved would continue to be carried as inpatients of 
the nearest VA hospital.  See VAOPGCPREC 24-91.  

In contrast, the authorization of residential treatment in a 
non-VA facility, which contracts with VA, does not assume 
that the inpatient status would be continued.  The regulation 
which defines eligibility for community residential care 
specifically provides that an eligible veteran does not need 
hospital or nursing home care.  38 C.F.R. § 17.61(b).  It is 
worth noting that the statute authorizing community 
residential care was enacted after the General Counsel 
opinion.  (VAOPGCPREC 24-91 is a reissuance of an opinion 
dated in 1973, while the statute, 38 U.S.C.A. § 1730, was 
enacted in 1983.)  

Other factors argue against the veteran's residence in COPIN 
House being considered a hospitalization.  The contract 
between VA and COPIN House specified that residents not 
require hospital level care, and provided procedures to 
follow to admit a resident to a hospital when such was 
required.  In May 1992, the director of the Buffalo VAMC 
wrote to the RO to clarify that referral to COPIN House was 
not the equivalent of hospitalization.  Moreover, he provided 
medical evidence that residence in COPIN House was not a 
hospitalization, noting that it was the professional opinion 
of the psychiatry, psychology, and social work services that 
COPIN House was not similar to inpatient treatment in either 
intensity of treatment or staffing.  Similarly, in an 
advisory opinion dated in February 1993, the director of 
Compensation and Pension Service found that the level of care 
at COPIN House in Buffalo did not equate to 
"hospitalization" under Paragraph 29 of the rating 
schedule.  

Further, among the reasons VA gave for not renewing COPIN 
House's contract in 1998 was that VA facilities were 
available because inpatient facilities had been converted to 
residential rehabilitation programs, which were described as 
not inpatient units.  

Moreover, the evidence does not show that the veteran's 
specific residence was considered a hospitalization.  
According to COPIN House, when first seen in May 1992, the 
veteran had been sent to a VAMC for hospitalization due to 
the severity of his symptoms.  Similarly, VA records dated in 
1992 differentiate between VA hospitalization and the COPIN 
House residence, which was not identified as hospitalization.  

In sum, the evidence specific to COPIN House, containing both 
legal and medical conclusions that COPIN House residence was 
not hospitalization, and the evidence specific to the 
veteran, which shows the veteran was referred to the VAMC for 
hospitalization by COPIN House when such was needed, is more 
probative than the General Counsel opinion which generally 
states that VA is authorized to establish its own community 
care facilities, and hypothesizes that such would be 
considered inpatient care, and the veteran's contentions.  

The preponderance of the evidence is against the claim for 
temporary total ratings based on hospitalization while the 
veteran was a resident in COPIN House.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Temporary total ratings based on hospitalization for the 
periods from May 15 1992 to August 12, 1992; from April 5, 
1993 to July 3, 1993; and from January 1, 1994 to April 1, 
1994 are denied.  




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

